EXHIBIT 99.1 June 30, 2011 FOR IMMEDIATE RELEASE MEXCO ENERGY CORPORATION REPORTS PROFITABLE FISCAL 2011 MIDLAND, TX – 06/30/11 – Mexco Energy Corporation (AMEX: MXC) reported results on its Annual Report on Form 10-K to the Securities and Exchange Commission for the fiscal year ended March 31, 2011. The Company reported net income of $155,696, or $.08 per diluted share, for fiscal year 2011 as compared to $400,839, or $.21 per diluted share, for fiscal 2010, a decrease of 61%. Operating revenues in fiscal 2011 were $3,161,858, a decrease of 3%when compared to2010 operating revenues of $3,245,756.This is the result of a 14% decrease in combined natural gas and oil production partially offset by a 14% increase in combined price of natural gas and oil.The average sales price received was $5.60 per Mcfe compared to $4.92 per Mcfe received in fiscal 2010.Production volumes of natural gas and oil decreased 16% and 6%, respectively, during fiscal 2011.Revenues from oil and gas royalty interests accounted for approximately 38% of the Company’s revenues for fiscal 2011. The Company’s estimated present value of proved reserves at March 31, 2011 was approximately $22.7 million based on estimated future net revenues discounted at 10% per annum, pricing and other assumptions set forth in “Item 2 – Properties” of the Company’s Form 10-K, an increase of 25% as compared to the same at March 31, 2010.The Company’s total estimated proved reserves at March 31, 2011 were 8.757 billion cubic feet of natural gas, an increase of 4% over the prior fiscal year, and 290,000 barrels of oil and natural gas liquids, an increase of 21% over the prior fiscal year.For fiscal 2011, natural gas constituted approximately 83% of the Company’s total proved reserves and approximately 58% of the Company’s revenues. Nicholas C. Taylor, President and Chief Executive Officer, stated, “Fiscal 2011 was a productive year for acquisitions including a royalty interest in over 5,000 acres in the Haynesville area of Desoto Parish, Louisiana, a royalty company with interests in over 300 wells and most significantly, an approximately 10.8% working interest (7.77% net revenue interest) in an oil property in the Fuhrman-Mascho Field in Andrews County, Texas with a new well producing approximately 90 barrels of oil per day with space for at least 11 more infill wells.”Acquisitions by Mexco in fiscal 2011 totaled $3.1 million with debt currently at $950,000. The Company owns oil and gas properties in twelve states, with the majority of its activity centered in West Texas.The Company continues to focus its efforts to increase oil and natural gas reserves, through acquisitions, exploration and development. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations.These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company’s Form 10-K for the fiscal year ended March 31, 2011.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements For additional information, please contact: Tammy L. McComic, Executive Vice President and Chief Financial Officer mexco@sbcglobal.net, 432-682-1119 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Year ended March 31, Operating revenues: Oil and gas $ $ $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion and amortization General and administrative Total operating expenses Operating profit Other income (expenses): Interest income Interest expense ) ) ) Net other expense ) ) ) Earnings before provision for income taxes Income tax expense (benefit): Current ) Deferred ) Net income $ $ $ Earnings per common share: Basic: $ $ $ Diluted: $ $ $ Weighted average common shares outstanding: Basic: Diluted: Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, March 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Related parties - 55 Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligations Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,089,116 and 2,003,866 shares issued; 2,029,949 and 1,919,866 shares outstanding as of March 31, 2011 and 2010, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (59,167 and 84,000 shares, respectively) ) ) Total stockholders' equity $ $
